DETAILED ACTION

Claims 1-7 are pending.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). 





Information Disclosure Statement

The information disclosure statements provided complies with the provisions of MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.  A signed copy of the form is attached.



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


Claims 1-7 are provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-12 of copending Application No. 16/648,728.  Although the conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitations/step or adding an element and its function would be within the level of one of ordinary skill in the art.  It is well settled that the adding or deleting an element and its function in the present Application such as “robot system that performs work of coupling a cable to a connector provided on a board” and its function are an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  Omission of a reference element or step whose function is not needed would be obvious to one of ordinary skill in the art.
provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Hence, it is obvious that the claimed combination or the more narrow claims of the co-pending application would encompass the broader claimed combination of the claims of the instant application.
                                                     
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO L-892.
US-20190143509 is directed to a force detecting device includes a recess located on the outer surface of the force detecting device and an electric connector provided in the recess. An electric cable for the force detecting device attached to the electric connector is inserted into the through-hole;
US-20140102240 is directed to a wrist portion of a robot includes: a first movable portion configured to rotate relative to an arm portion around a first wrist axis; a second movable portion configured to rotate relative to the first movable portion around a second wrist axis; a third movable portion configured to rotate relative to the second movable portion around a third wrist axis; and a cable insertion portion through 
US-20140013893 is directed to a A robot, includes: a robot arm including: a first frame; and a second frame coupled to the first frame to be turnable about a joint axis; a cable arranged along a side surface of the first frame and a side surface of the second frame; a first fixing member for fixing the cable to the side surface of the first frame; a second fixing member for fixing the cable to the side surface of the second frame; a holding member for holding a part of the cable between the first fixing member and the second fixing member; and a support mechanism for regulating movement of the holding member in an axis direction of the joint axis, the support mechanism supporting the holding member so that the holding member is movable in a direction orthogonal to the axis direction of the joint axis to follow a bending movement of the cable;
US-20200180157 is directed to a robot in an embodiment includes a robot body, an end effector, a cable, and one or more 
US-20200067255 is directed to a robot, includes: a robot arm including: a first frame; and a second frame coupled to the first frame to be turnable about a joint axis; a cable arranged along a side surface of the first frame and a side surface of the second frame; a first fixing member for fixing the cable to the side surface of the first frame; a second fixing member for fixing the cable to the side surface of the second frame; a holding member for holding a part of the cable between the first fixing member and the second fixing member; and a support mechanism for regulating movement of the holding member in an axis direction of the joint axis, the support mechanism supporting the holding member so that the holding member is movable in a direction orthogonal to the axis direction of the joint axis to follow a bending movement of the cable;
US-9764483 is directed to A robot in an embodiment includes a robot body, an end effector, a cable, and one or more coupling portions. The end effector is connected to the robot body. The cable is composed of a plurality of sub cables, arranged along 
Yoshida et al., is directed to Development of robotic end effectors for insertion task in formation of rubber hoses;
Bahrami et al., is directed to Optimal design of a spatial four cable driven parallel manipulator;
Bemfica, is directed to A three-fingered cable-driven gripper for underwater applications;
Koo et al., is directed to Development of a robot car wiring system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571)272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-3976.




    PNG
    media_image1.png
    150
    150
    media_image1.png
    Greyscale
			






/McDieunel Marc/
Primary Examiner, Art Unit 3664B